Name: Commission Implementing Directive 2012/1/EU of 6Ã January 2012 amending Annex I to Council Directive 66/402/EEC as regards the conditions to be satisfied by the crop Oryza sativa Text with EEA relevance
 Type: Directive_IMPL
 Subject Matter: farming systems;  agricultural policy;  plant product;  means of agricultural production;  agricultural activity
 Date Published: 2012-01-07

 7.1.2012 EN Official Journal of the European Union L 4/8 COMMISSION IMPLEMENTING DIRECTIVE 2012/1/EU of 6 January 2012 amending Annex I to Council Directive 66/402/EEC as regards the conditions to be satisfied by the crop Oryza sativa (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 21a thereof, Whereas: (1) Recent information and studies from Member States have shown the need to introduce a threshold for the presence of plants infected by Fusarium fujikuroi in fields where seed of Oryza sativa is produced, since Fusarium fujikuroi causes damage to rice and is not susceptible to efficient treatment with the available plant protection products. Those studies have also shown the need to reduce the presence of wild or red-grain plants in fields where seed of Oryza sativa is produced, since under the current threshold the yield and quality of rice seed are significantly decreased. (2) In view of that, a threshold for the presence of plants infected by Fusarium fujikuroi, in fields where seed of Oryza sativa is produced, should be introduced and the threshold for the presence of wild or red-grain plants, in fields where seed of Oryza sativa is produced, should be reduced for the production of the category of certified seed. Those thresholds should be set on the basis of the studies carried out by Members States. (3) Directive 66/402/EEC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/402/EEC In Annex I to Directive 66/402/EEC, point 3.A. is replaced by the following: A. Oryza sativa: The number of plants which are recognisable as obviously being infected by Fusarium fujikuroi shall not exceed:  2 per 200 m2 for the production of basic seed,  4 per 200 m2 for the production of certified seed, first generation,  8 per 200m2 for the production of certified seed, second generation. The number of plants which are recognisable as obviously being wild or red-grain plants shall not exceed:  0 for the production of basic seed,  1 per 100 m2 for the production of certified seed, first and second generation, Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 May 2012 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law, which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 6 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ 125, 11.7.1966, p. 2309/66.